 



Exhibit 10.45

This security has not been registered under the securities act of 1933 or
applicable state securities laws and may not be transferred, sold or otherwise
disposed of in the absence of an effective registration statement with respect
to the security, filed and made effective under the securities act of 1933 and
such applicable state securities laws, or unless the issuer receives an opinion
of counsel satisfactory to the issuer to the effect that registration under such
act and such applicable state securities laws is not required.

FIVE-YEAR SUBORDINATED PROMISSORY NOTE

     
Date: November 13, 2004
  $2,119,184.00

STERLING CONSTRUCTION COMPANY, INC.

Sterling Construction Company, Inc., a Delaware corporation (together with its
successors and assigns the “Issuer”) for value received hereby promises to pay
to Joseph P. Harper, Sr., with an address at 20810 Fernbush Lane, Houston, Texas
77073, or order (the “Noteholder”) by wire transfer of immediately available
funds to an account designated by the Noteholder by notice to the Issuer the
principal sum of Two million one hundred nineteen thousand one hundred
eighty-four Dollars ($2,119,184.00) together with interest on the unpaid
principal balance of this Note from time to time outstanding at the rate of
twelve percent (12%) per year. All payments of principal and interest shall be
made in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts.



11.   Definitions. The following terms for all purposes of this Note shall have
the meanings specified below. All accounting terms used herein and not expressly
defined shall have the meanings given to them in accordance with generally
accepted accounting principles as in effect from time to time. The terms defined
in this Section 1 include the plural as well as the singular.



  (a)   “Acceleration Notice” shall have the meaning set forth in Section 3.    
(b)   “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized by law to close.    
(c)   “Comerica” and “Comerica Obligations” shall have the meanings set forth in
clause (k), below.     (d)   “Debt” means at any date an amount equal to or
greater than $100,000 of (i) all obligations of the Issuer for borrowed money;
(ii) all obligations of the Issuer evidenced by bonds, debentures, notes, or
other similar instruments; (iii) all obligations of the Issuer in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto;) (iv) all obligations of the Issuer to pay the deferred
purchase price of property or services, except trade payables; (v) all
obligations of the Issuer as lessee under capitalized leases; (vi) all Debt of
others secured by a Lien on any asset of the Issuer, whether or not such Debt is
assumed by such Person; and (vii) any guarantee by the Issuer of the payment
obligation of another Person.     (e)   “Default” means any condition or event
which constitutes an Event of Default or which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.

 



--------------------------------------------------------------------------------



 



  (f)   “Event of Default” shall have the meaning set forth in Section 3.    
(g)   “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Note, the Issuer shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement relating to such asset.     (h)   “Maturity
Date” shall mean 5:00 p.m. Eastern Time on the last Business Day of the
twentieth full calendar quarter subsequent to the date of this Note.     (i)  
“Notice of Default” shall have the meaning set forth in Section 3.     (j)  
“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust, unincorporated organization or other
entity, or any government or regulatory, administrative or political subdivision
or agency, department or instrumentality thereof.     (k)   “Senior
Indebtedness” means indebtedness of the Issuer to any bank or other lending
institution, including, but not limited to (i) all obligations of the Issuer to
Comerica Bank-Texas (“Comerica”) under the guaranty by the Issuer of the
obligations of Sterling Houston Holdings, Inc. to Comerica (the “Comerica
Obligations;”) and (ii) any and all replacements or refinancings of the Comerica
Obligations (whether any such replacement or refinancing is for a greater or
lesser amount than the amount replaced or refinanced) with one or more other
lending institutions that is guaranteed by, or is the direct obligation of, the
Issuer.     (l)   “Subordinated Note” and “Subordinated Notes” shall have the
meanings set forth in Section 7.



12.   Payment of Principal and Interest.



  (a)   Interest. Interest on this Note shall be payable quarterly in arrears on
or before the fifteenth day following the end of each calendar quarter that this
Note is outstanding; provided however, that the first payment of interest shall
be made on March 31, 2005.     (b)   Principal. The principal amount of this
Note shall be paid in twenty equal quarterly installments, the first such
installment to be made on or before March 31, 2005 and thereafter, payments of
principal shall be made on the last Business Day of each calendar quarter
commencing with the calendar quarter ending June 30, 2005.     (c)   Prepayment.
The principal amount of this Note may be prepaid by the Issuer at any time or
from time to time without the consent of the Noteholder and without premium or
penalty.



13.   Events of Default and Remedies. In case one or more of the following
events (each an “Event of Default”) shall have occurred and be continuing:



  (a)   default in the payment of the principal of, or interest on, this Note as
and when the same shall become due and payable; or     (b)   failure on the part
of the Issuer duly to observe or perform any other of the covenants or
agreements on the part of the Issuer contained herein (other than those covered
by clause (a), above) for a period of thirty (30) days after the date on which
written notice specifying such failure, stating that such notice is a “Notice of
Default”

 



--------------------------------------------------------------------------------



 



      hereunder and demanding that the Issuer remedy the same, shall have been
given by registered or certified mail, return receipt requested, to the Issuer;
or     (c)   the prepayment of any Subordinated Note in violation of the
provisions of Section 7 of this Note; or     (d)   any event or condition shall
occur which results in the acceleration of the maturity of any Debt or enables
or, with the giving of notice or lapse of time or both, would enable the holder
of such Debt or any Person acting on such holder’s behalf to accelerate the
maturity thereof; or     (e)   the Issuer pursuant to, or within the meaning of,
any bankruptcy or insolvency law: (i) commences a voluntary case or proceeding;
(ii) consents to the entry of an order for relief against it in an involuntary
case or proceeding; (iii) consents to the appointment of a receiver or custodian
of it or for all or substantially all of its property; (iv) makes a general
assignment for the benefit of its creditors; or (v) admits in writing its
inability to pay its debts as the same become due —



    then in each case where an Event of Default specified in Section 3(a)
through 3(d) occurs, the Holder, by notice in writing to the Issuer (the
“Acceleration Notice”) may declare the principal hereunder to be due and payable
immediately, and upon any such declaration, the same shall become immediately
due and payable; and in the case where an Event of Default specified in
Section 3(e) occurs, the principal hereunder shall become and be immediately due
and payable without any declaration or other act on the part of the Holder.  
14.   Reimbursement of Expenses. The Issuer shall reimburse the Noteholder, on
demand, for any and all costs and expenses, including reasonable attorneys’ fees
and court costs, incurred by the Noteholder in collecting or otherwise enforcing
this Note or in attempting to do any of the foregoing.   15.   Powers and
Remedies Cumulative; Delay or Omission Not a Waiver of Default.



  (a)   No right or remedy herein conferred upon, or reserved to, the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.     (b)   No delay or
omission of the Holder to exercise any right or power accruing upon any Default
or Event of Default occurring and continuing as aforesaid shall impair any such
right or power or shall be construed to be a waiver of any such Default or Event
of Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time and as often as shall be
deemed expedient by the Holder.



16.   Waiver of Defaults.



  (a)   The Noteholder may waive any past Default or Event of Default hereunder
and its consequences. In the case of any such waiver, the Issuer and the
Noteholder shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereon.

 



--------------------------------------------------------------------------------



 



  (b)   Upon any such waiver, such Default shall cease to exist and be deemed to
have been cured and not to have occurred, and any Default or Event of Default
arising therefrom shall be deemed to have been cured and not to have occurred
for every purpose of the Notes; but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.



17.   Subordination.



  (a)   No payment on account of principal of, or interest on, this Note or any
other promissory note issued contemporaneously herewith pursuant to that certain
Restructuring Agreement dated as of September 25, 2003 (each a “Subordinated
Note” and collectively, the “Subordinated Notes”) shall be made, and no
Subordinated Notes shall be redeemed or purchased directly or indirectly by the
Issuer (or any of its subsidiaries), if at the time of such payment or purchase
or immediately after giving effect thereto, (i) there shall exist a default in
any payment with respect to the Senior Indebtedness or (ii) there shall have
occurred an event of default as those terms may be defined in the instrument
under which the same is outstanding (other than a default in the payment of
amounts due thereon) with respect to the Senior Indebtedness, permitting the
holders thereof to accelerate the maturity thereof, and such event of default
shall not have been cured or waived or shall not have ceased to exist.     (b)  
Subject to payment in full of the Senior Indebtedness, the holders of the
Subordinated Notes shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of the assets of the Issuer
made on such Senior Indebtedness until all principal and interest on the
Subordinated Notes shall be paid in full; and for purposes of such subrogation,
no payments or distributions to the holders of Senior Indebtedness of any cash,
property or securities to which any holders of the Subordinated Notes would be
entitled except for the subordination provisions of this Section 7 shall, as
between the holders of the Subordinated Notes and the Issuer and/or its
creditors other than the holders of the Senior Indebtedness, be deemed to be a
payment on account of the Subordinated Notes.     (c)   The provisions of this
Section 7 are and are intended solely for the purposes of defining the relative
rights of the holders of the Subordinated Notes and the holders of Senior
Indebtedness and nothing in this Section 7 shall impair, as between the Issuer
and any holders of the Subordinated Notes, the obligation of the Issuer, which
is unconditional and absolute, to pay to the holders of the Subordinated Notes
the principal thereof and interest thereon, in accordance with the terms of the
Subordinated Notes, nor shall anything herein prevent any holders of the
Subordinated Notes from exercising all remedies otherwise permitted by
applicable law or hereunder upon default, subject to the rights set forth above
of holders of Senior Indebtedness to receive cash, property or securities
otherwise payable or deliverable to the holders of the Subordinated Notes.    
(d)   Upon any payment (including by redemption) which is not a payment in full
of all of the principal amount and accrued interest of all outstanding
Subordinated Notes, the aggregate amount of the payments shall be allocated to
all the Subordinated Notes then outstanding in proportion to the amounts of
principal and interest due thereunder, so that the amount of principal and
interest paid under this Note shall bear the same ratio to the aggregate
principal and accrued interest paid under all of the Subordinated Notes as the
then outstanding principal and accrued interest then owed

 



--------------------------------------------------------------------------------



 



      under this Note bears to the aggregate principal and accrued interest then
owed under all Subordinated Notes then outstanding.



18.   Modification of Note. This Note may be modified only with the written
consent of the Noteholder and the Issuer, provided, however, that no
modification of Section 2 shall be made that would result in either or both of
the principal of, and interest on, this Note being paid sooner or in a greater
amount than is provided for under Section 2, above. To this extent, the holders
of the Subordinated Notes shall be deemed beneficiaries of Section 2 of this
Note.   19.   Miscellaneous. This Note shall be governed by, and be construed in
accordance with, the laws of the State of Delaware without regard to the
conflicts of law rules of such state. The Issuer hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein, and assents to extensions of the time of payment,
or forbearance or other indulgence without notice. The section headings herein
are for convenience only and shall not affect the construction hereof.       THE
ISSUER AND THE NOTEHOLDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.
  20.   Submission to Jurisdiction. The Issuer irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware for the purposes of any suit, action or other proceeding arising out of
this Note. The Issuer further agrees that service of any process, summons,
notice or document by U.S. registered mail to the Issuer address set forth below
shall be effective service of process for any action, suit or proceeding in the
State of Delaware with respect to any matters to which it has submitted to
jurisdiction in this paragraph. The Issuer irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Note in the foregoing courts, and hereby and thereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date first set forth above.

Sterling Construction Company, Inc.
2751 Centerville Road — Suite 3131
Wilmington, Delaware 19803

         
By:
  /s/ Karen A. Stempinski

--------------------------------------------------------------------------------

Name: Karen A. Stempinski    

  Title: Treasurer    

 